Citation Nr: 0810786	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1953, September 1953 to July 1956, October 1956 to October 
1966, August 1974 to July 1975, and February 1977 to 
September 1981.  The veteran's decorations include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a July 2003 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 30 percent, effective 
March 13, 2002 and increased the evaluation of the veteran's 
bilateral hearing loss to 30 percent, effective March 10, 
2002.  In a February 2004 rating decision, the RO increased 
the evaluation of the veteran's PTSD to 50 percent, effective 
March 13, 2002 and increased the evaluation of the veteran's 
bursitis of the right shoulder to 20 percent, effective March 
29, 2000.  In a June 2005 rating decision, the RO increased 
the evaluation of the veteran's bilateral hearing loss to 50 
percent, effective June 11, 2005.  As the veteran has not 
been granted the maximum benefit allowed, the veteran is 
presumed to be seeking a 100 percent evaluation and the 
claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in February 2004 at the St. Petersburg, 
Florida RO.  The appellant testified at that time and the 
hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an initial evaluation in excess of 50 
percent disabling for post-traumatic stress disorder; an 
increased evaluation for bilateral hearing loss, currently 
evaluated as 50 percent disabling; and an increased 
evaluation for bursitis of the right shoulder, currently 
evaluated as 20 percent disabling.

In reviewing the record, the Board notes that the veteran was 
last afforded VA Compensation and Pension (C&P) examinations 
of the above disorders in June 2005, some two years and nine 
months ago.  Given the long duration of time since the VA C&P 
examinations, the Board is concerned that they no longer 
provide an accurate picture of the veteran's current degree 
of disability.  In addition, the reports of the June 2005 VA 
C&P examinations for joints and for PTSD indicated that the 
claims folder was not reviewed in conjunction with the 
examinations, as required by 38 C.F.R. § 4.2.  Therefore, the 
claims must be remanded for current VA C&P examinations 
regarding the above disorders to be performed.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655 (2007).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The record 
reveals that the veteran was receiving continuous treatment 
at the Tampa, Florida VA Medical Center.  A review of the 
claims folder reveals that no VA medical records dated after 
June 2005 have been associated with the claims folder.  
Accordingly, the Board has no discretion and must remand the 
claim to obtain the VA clinical records pertaining to the 
above disorders dated since June 2005.

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the RO/AMC should take this opportunity to 
provide further notice to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2. Contact the Tampa, Florida VA Medical 
Center and request copies of the 
veteran's treatment records developed 
since June 2005.  These should be 
obtained and associated with the claims 
folder.  All efforts to obtain these 
records must be documented in the claims 
folder.  If no additional records are 
available, it must be so stated, in 
writing, for the record.  Any additional 
pertinent records identified by the 
veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the veteran, and associated with the 
claims file.

3.  After completion of the above 
development, the veteran should be 
afforded VA C&P audiological, joints, and 
PTSD examinations to determine the 
current status of his service-connected 
bilateral hearing loss, bursitis of the 
right shoulder, and PTSD.  The claims 
folder and a copy of this remand must be 
provided to the examiners and reviewed as 
part of the examinations.  The examiners 
must indicate in the examination reports 
that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiners should 
be performed.

The audiological examination must include 
the average decibel (dB) loss of each 
ear, as well as CNC Scores for each ear.

The joints examiner should fully describe 
the degree of limitation of motion of the 
veteran's shoulder.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2007).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (2007).

The PTSD examiner must indicate which of 
the following rating criteria more 
closely describes the veteran's degree 
of impairment:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time and place; memory loss for names 
of close relatives, own occupation, or 
own name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships;

The examiner should provide a multi-
axial assessment. A GAF Score, 
accompanied by a narrative explanation 
of that Score, must also be provided.

All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for any opinions expressed 
must be provided.

4.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted in full, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





